DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 6, 7, & 10-20 are allowable.


The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a mounting part is further disposed on the outer circumference of the end connection component; the second elastic component is a torsion spring component; and one end of the torsion spring component is connected to the mounting part, and another end abuts against the hub” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 4, 6, 7, & 10 are allowable based upon their dependency thereof claim 1
With regards to claim 11
The prior art does not disclose or suggest the claimed “when the processing cartridge is mounted into the electronic imaging device, the force receiving element is engaged with the driving component; and when the processing cartridge is removed from the electronic imaging device, the housing of the processing cartridge is tilted with respect to an axis of the driving component to remove engagement between the force receiving element and the driving component” in combination with the remaining claimed elements as set forth in claim 11.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuoka et al. PG. Pub. No.: US 2018/0284686 A1 discloses an end member is disposed in an end portion of a columnar rotating body, comprising: a shaft member; and a bearing member which holds the shaft member, wherein the shaft member comprises: a rotating shaft; and a rotating force receiving portion, and wherein at least one of the shaft member and the bearing member has a mechanism where the rotating force receiving portion moves also in a shaft line direction without be inclined by a movement of the rotating force receiving portion in a direction orthogonal to the shaft line direction or by a rotation of the rotating force receiving portion around a shaft line, however is silent on a mounting part is further disposed on the outer circumference of the end connection component; the second elastic component is a torsion spring component; and one end of the torsion spring component is connected to the mounting part, and another end abuts against the hub or when the processing cartridge is mounted into the electronic imaging device, the force receiving element is engaged with the driving component; and when the processing cartridge is removed from the electronic imaging device, the housing of the processing cartridge is tilted with respect to an axis of the driving component to remove engagement between the force receiving element and the driving component.
Batori et al. PG. Pub. No.: US 2010/0034561 A1 discloses a method for dismounting a coupler from an electrophotographic photosensitive drum flange whose drum is usable with a cartridge detachably mountable to a main assembly of an electrophotographic image forming apparatus. The coupler receives a force rotating the drum from the main assembly when the cartridge is mounted and includes force receiving and spherical portions. The method includes the steps of inclining the coupler relative to a flange rotational axis, pushing a pin from one end to the other end thereof, both of which project from the spherical portion when the inclining step inclines the coupler, making part of the pin ride on a surface of a regulator inside the flange, and dismounting the coupler from the flange by applying a force to a free end of the coupler toward the part of the pin riding on the regulator surface, however is silent on a mounting part is further disposed on the outer circumference of the end connection component; the second elastic component is a torsion spring component; and one end of the torsion spring component is connected to the mounting part, and another end abuts against the hub or when the processing cartridge is mounted into the electronic imaging device, the force receiving element is engaged with the driving component; and when the processing cartridge is removed from the electronic imaging device, the housing of the processing cartridge is tilted with respect to an axis of the driving component to remove engagement between the force receiving element and the driving component.

Morioka et al. US PATENT No.: US 8,437,669 B2 discloses a developing device used with an image forming apparatus has a driving shaft with a rotating force applying portion, and a movable member on which the developing device is mountable. The developing device includes a developing roller and a coupling member for transmitting a rotating force to the developing roller. The coupling member includes a rotating force receiving portion and a rotating force transmitting portion for transmitting a force received through the rotating force receiving portion to the developing roller. The coupling member can be in a rotational force transmitting angular position, a pre-engagement angular position, and a disengaging angular position. In response to movement of the movable member the coupling member moves from the pre-engagement angular position to the rotational force transmitting angular position, and by moving from the rotational force transmitting angular position to the disengaging angular position the coupling member is disengaged from the driving shaft, however is silent on a mounting part is further disposed on the outer circumference of the end connection component; the second elastic component is a torsion spring component; and one end of the torsion spring component is connected to the mounting part, and another end abuts against the hub or when the processing cartridge is mounted into the electronic imaging device, the force receiving element is engaged with the driving component; and when the processing cartridge is removed from the electronic imaging device, the housing of the processing cartridge is tilted with respect to an axis of the driving component to remove engagement between the force receiving element and the driving component.

Morgan US PATENT No.: US 9,651,915 B2 discloses a process cartridge includes obtaining a process cartridge including a guide member having a central body portion with an opening defining an axis and a regulating projection positioned substantially adjacent to the opening and extending axially from the central body, the regulating projection including an inner wall and an outer wall spaced radially outwardly from the inner wall, and eliminating the inner wall to increase a radial distance between the axis and the regulating projection. The inner wall may include a flat surface portion and an arc portion arranged substantially concentrically with respect to the axis, and eliminating the inner wall may include eliminating the flat surface portion and the arc portion. The regulating portion may further include a joining wall extending between the arc portion and the outer arcuate wall, and the method may further include eliminating the joining wall. Eliminating the inner arcuate wall may include removing the inner wall from the guide member. The outer wall may include an inner arcuate surface facing the axis and having an inner arcuate surface radius, and removing the inner wall may include performing a cutting operation using a rotary cutter having a radius slightly less than the inner arcuate surface radius. Eliminating the inner arcuate wall may include replacing the guide member with a second guide member that does not include the inner wall. The method may further include installing an OPC drum into the process cartridge. The OPC drum may include a replacement gear and a replacement coupling member, and the replacement coupling member may be mounted for axial movement relative to the gear between an extended position and a retracted position. Installing the OPC drum into the process cartridge may include positioning the coupling member within the opening, however is silent on a mounting part is further disposed on the outer circumference of the end connection component; the second elastic component is a torsion spring component; and one end of the torsion spring component is connected to the mounting part, and another end abuts against the hub or when the processing cartridge is mounted into the electronic imaging device, the force receiving element is engaged with the driving component; and when the processing cartridge is removed from the electronic imaging device, the housing of the processing cartridge is tilted with respect to an axis of the driving component to remove engagement between the force receiving element and the driving component.

Rong et al. PG. Pub. No.: 2018/0113417 A1 discloses a processing cartridge detachably mounted to an electronic imaging device is provided. The processing cartridge comprises a first housing, and a power receiving component configured to receive a driving force from a driving component of the electronic imaging device. The processing cartridge has a first position and a second position in the imaging device, and the processing cartridge is able to move in a longitudinal direction of the processing cartridge between the first position and the second position. When the processing cartridge is in the first position, the power receiving component disengages with the driving component, and the power receiving component is unable to receive the driving force from the driving component, and when the processing cartridge is in the second position, the power receiving component moves in an opposite direction and the power receiving component is able to receive the driving force from the driving component, however is silent on a mounting part is further disposed on the outer circumference of the end connection component; the second elastic component is a torsion spring component; and one end of the torsion spring component is connected to the mounting part, and another end abuts against the hub or when the processing cartridge is mounted into the electronic imaging device, the force receiving element is engaged with the driving component; and when the processing cartridge is removed from the electronic imaging device, the housing of the processing cartridge is tilted with respect to an axis of the driving component to remove engagement between the force receiving element and the driving component.

Huang et al. PG. Pub. No.: US 2012/0183331 A1 discloses a transmission device for a photo conductor drum includes a shell, a limiting apparatus mounted in the shell and having a through hole, and a transmission shaft which is coaxial with the through hole at a beginning position. When the transmission shaft is moved axially by an external force to a pressed position, the transmission shaft is inclinable relative to the through hole, and when the external force is released, an elastic member will force the transmission shaft to move back to the beginning position. As a result, while the photo conductor drum is put into a housing of a printer, the transmission shaft can connect a driving shaft without a help of a guider for enabling the photo conductor drum to rotate steady and smoothly, however is silent on a mounting part is further disposed on the outer circumference of the end connection component; the second elastic component is a torsion spring component; and one end of the torsion spring component is connected to the mounting part, and another end abuts against the hub or when the processing cartridge is mounted into the electronic imaging device, the force receiving element is engaged with the driving component; and when the processing cartridge is removed from the electronic imaging device, the housing of the processing cartridge is tilted with respect to an axis of the driving component to remove engagement between the force receiving element and the driving component.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852